DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/26/22.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150176333 A1 to Hanback in view of US 20100133007 A1 to Sehsah.
Regarding claim 1, Hanback discloses: 1. A system comprising: 
a millimeter wave drilling apparatus including a gyrotron configured to inject millimeter wave radiation energy into a borehole of a well via a waveguide configured for insertion into the borehole, the borehole formed via the millimeter wave drilling apparatus (Figure 1A, Abstract, [0017]) and
a compressor 170 fluidically coupled to the borehole and configured to control the downhole pressure via a gas supplied into and/or received from the borehole, wherein the compressor is configured to control the downhole pressure relative to a lithostatic pressure determined for rock surrounding the well at the bottom of the well.([0018]).
However Hanback fails to disclose having a downhole pressure monitored at a bottom of the well.
Sehsah teaches controlling pressure in a drilling process [0051] including a downhole pressure sensor at the bottom of the wellbore [0021] and using a model for estimating bottom hole pressure [0042].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Hanback to include monitoring the bottom hole pressure relative the maximum and minimum mechanical pressure limits of the wellbore [0055], in view of Sehsah, so as to not exceed the fracture pressure [0044]
Regarding claim1 2, Hanback discloses: the claimed invention except 2. The system of claim 1, wherein the downhole pressure of the well is controlled based on an inlet mass flow and a back pressure of the compressor.
Sehsah teaches wherein the downhole pressure of the well is controlled based on an inlet mass flow and a back pressure of the compressor.  ( [0024], [0026], [0027])
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Hanback to controlling  the downhole pressure of the well is controlled based on an inlet mass flow and a back pressure of the compressor, in view of Sehsah, so as to not exceed the fracture pressure [0044].
Regarding claim 3, Hanback discloses the claimed invention except 3. The system of claim 1, wherein the downhole pressure is monitored by at least measuring a pressure of a fluid provided into and/or extracted from the borehole; and determining the downhole pressure of the well is performed using one or more of the pressure of the fluid provided into the borehole, the pressure of the fluid extracted from the borehole, a downhole pressure determined when forming a portion of the well using a drilling apparatus including a drill bit, a measure of energy input supplied to the millimeter wave drilling apparatus, and/or a depth of the bottom of the well.
Sehsah teaches wherein the downhole pressure is monitored by at least measuring a pressure of a fluid provided into and/or extracted from the borehole [0026]; and determining the downhole pressure of the well is performed using one or more of the pressure of the fluid provided into the borehole, the pressure of the fluid extracted from the borehole, a downhole pressure determined when forming a portion of the well using a drilling apparatus including a drill bit, a measure of energy input supplied to the millimeter wave drilling apparatus, and/or a depth of the bottom of the well.( [0024], [0026], [0027])
	It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Hanback to controlling  the downhole pressure of the well is controlled based on an inlet mass flow and a back pressure of the compressor, in view of Sehsah, so as to not exceed the fracture pressure [0044].
Regarding claim 5, Hanback discloses the claimed invention except 5. The system of claim 3, wherein the downhole pressure of the well is controlled based on one or more of the pressure of the fluid supplied into the borehole [0027], the pressure of the fluid received from the borehole, a downhole pressure determined when forming a portion of the well using a mechanical drilling apparatus including a drill bit, a measure of energy input supplied to the millimeter wave drilling apparatus, and/or a depth of the bottom of the well.
Sehsah teaches wherein the downhole pressure of the well is controlled based on one or more of the pressure of the fluid supplied into the borehole [0027], the pressure of the fluid received from the borehole, a downhole pressure determined when forming a portion of the well using a mechanical drilling apparatus including a drill bit, a measure of energy input supplied to the millimeter wave drilling apparatus, and/or a depth of the bottom of the well.
	It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Hanback to controlling  the downhole pressure of the well is controlled based on an inlet mass flow and a back pressure of the compressor, in view of Sehsah, so as to not exceed the fracture pressure [0044].
	Regarding claim 6, Hanback discloses the claimed invention except 6. The system of claim 1, wherein the downhole pressure of the well is further controlled based on a physical model associated with one or more of the downhole pressure determined when forming a portion of the well using a drilling apparatus including a drill bit, a measure of energy input supplied to the millimeter wave drilling apparatus, and a depth of the bottom of the well. 
	Sehsah teaches wherein the downhole pressure of the well is further controlled based on a physical model associated with one or more of the downhole pressure determined when forming a portion of the well using a drilling apparatus including a drill bit, a measure of energy input supplied to the millimeter wave drilling apparatus, and a depth of the bottom of the well. ([0027],[0045])
	It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Hanback to controlling  the downhole pressure of the well is controlled based on an inlet mass flow and a back pressure of the compressor, in view of Sehsah, so as to not exceed the fracture pressure [0044].
Regarding claim 7, Hanback discloses 7. The system of claim 1, however fails to explicitly detail wherein the downhole pressure is controlled to drive particulate matter generated by the millimeter wave drilling apparatus during formation of the borehole into fractures in the rock surrounding the well at the bottom of the well. (Hanback does teach to direct particles into the borehole walls for a filler material into cracks [0032-0033])
Sehsah teaches maintaining the bottom home pressure between formation more pressure and fracture pressures [0055]. (a pressure above the pore pressure is considered to meet the limitation, as pressures above this value would push into the formation, and Sehsah, while not)
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have modified Hanback to control the downhole pressure  to drive particulate matter generated by the millimeter wave drilling apparatus during formation of the borehole into fractures in the rock surrounding the well at the bottom of the well, in view of Sehsah,  “in order to better define formation integrity for correct casing depth selection and in order to better select drilling operating parameters for efficient drilling.” [0010]
(Note: a pressure above the pore pressure is considered to meet the limitation, as pressures above this value would push into the formation, and Sehsah, while not detailing the intent teaches the range that would achieve the same result)

Claim(s) 8-10 and 12-14  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20100133007 A1 to Sehsah in view of US 6904981 B2 to Reit  and further in view of US 20150176333 A1 to Hanback.
Sehsah discloses
Regarding claim 8:
8. A system comprising: 
at least one data processor (DAPC system – See Reit  US 6904981 B2); and 
a memory storing computer-readable instructions, which when executed by the at least one data processor causes the at least one data processor (DAPC system – See Reit  US 6904981 B2); to perform operations including  monitoring a downhole pressure of a well during formation of a borehole of the well, the monitoring including determining the downhole pressure, wherein the downhole pressure includes an amount of pressure present at a bottom of the well; [0021], controlling the downhole pressure relative to the lithostatic pressure of the rock surrounding the well at the bottom of the well.[0048]
However Sehsah fails to disclose via a millimeter wave drilling apparatus including a gyrotron configured to inject millimeter wave radiation energy into the borehole via a waveguide configured for insertion into the borehole, based on operational data associated with a compressor fluidically coupled to the borehole.
However if one does not concede that Sehsah discloses via the reference to Reit, at least one data processor; and a memory storing computer-readable instructions, which when executed by the at least one data processor causes the at least one data processor.
Reit discloses  DAPC monitoring system with includes at least one data processor (Col 6, lines 40-65); and 
a memory storing computer-readable instructions, which when executed by the at least one data processor causes the at least one data processor (the Programable logic controller, while not explicit is interpreted as including memory and instructions as it is required in a programmable logic controller See Col 6, lines 40- Col 7, line 23 ).
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified Sehsah to include  at least one data processor; and a memory storing computer-readable instructions, which when executed by the at least one data processor causes the at least one data processor, in view of Reit, so as to effectively control the back pressure (Abstract).
Hanback teaches an alternative drilling system  a millimeter wave drilling apparatus including a gyrotron configured to inject millimeter wave radiation energy into the borehole via a waveguide configured for insertion into the borehole (Figure 1A, Abstract, [0017])  and a gas compressor 170  to balance borehole pressure with litho-static pressures. [0018].
It would have been considered obvious to one of ordinary skill in the art, at the time the invention was made (pre-AIA ) or before the effective filing date (AIA ) to have  modified Sehsah and apply his pressure monitoring and control system to an alternative drilling system, such as a mm wave drilling system, and instead of a pump with fluid, use a gas compressor , in view Hanback., so as to drill a borehole deep enough to economically extract geothermal energy [0017]. 
Regarding claim 9: Sehsah as modified teaches wherein the downhole pressure of the well is controlled based on an inlet mass flow and a back pressure of the compressor. ( [0024], [0026], [0027])
	Regarding claim 10: Sehsah as modified teaches wherein the downhole pressure is monitored by at least measuring a pressure of a fluid provided into and/or extracted from the borehole [0026]; and determining the downhole pressure of the well is performed using one or more of the pressure of the fluid provided into the borehole, the pressure of the fluid extracted from the borehole, a downhole pressure determined when forming a portion of the well using a drilling apparatus including a drill bit, a measure of energy input supplied to the millimeter wave drilling apparatus, and/or a depth of the bottom of the well.( [0024], [0026], [0027])
	Regarding claim 12,  Sehsah teaches wherein the downhole pressure of the well is controlled based on one or more of the pressure of the fluid supplied into the borehole [0027], the pressure of the fluid received from the borehole, a downhole pressure determined when forming a portion of the well using a mechanical drilling apparatus including a drill bit, a measure of energy input supplied to the millimeter wave drilling apparatus, and/or a depth of the bottom of the well.
	Regarding claim 13, Sehsah teaches wherein the downhole pressure of the well is further controlled based on a physical model associated with one or more of the downhole pressure determined when forming a portion of the well using a drilling apparatus including a drill bit, a measure of energy input supplied to the millimeter wave drilling apparatus, and a depth of the bottom of the well. ([0027],[0045])
Regarding claim 14, Sehsah as modified teaches wherein the downhole pressure is controlled to drive particulate matter generated by the millimeter wave drilling apparatus during formation of the borehole into fractures in the rock surrounding the well at the bottom of the well. (Sehsah teaches maintaining the bottom home pressure between formation more pressure and fracture pressures [0055]. a pressure above the pore pressure is considered to meet the limitation, as pressures above this value would push fluid and any debris into the formation)

Allowable Subject Matter
Claims 4 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20020010548 A1 teaches real time system for maintaining borehole pressure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/Primary Examiner, Art Unit 3674